Citation Nr: 1601000	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-19 590	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with lumbar strain (low back disability) in excess of 20 percent prior to July 8, 2009, and from March 3, 2014, forward.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy, associated with the low back, effective since April 18, 2008.

3.  Entitlement to total disability based on individual unemployability (TDIU). 

4.  Entitlement to service connection for right leg disorder, other than right leg radiculopathy, to include as secondary to the low back disability.

5.  Entitlement to service connection for bilateral hip arthritis or disability, to include as secondary to the low back disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; which denied entitlement to a rating in excess of 20 percent for the service-connected low back disability. 

In November 2012, the Veteran and his spouse testified at a Board hearing at the RO.  In November 2015, the Board notified the Veteran that a transcript of this hearing was of record, but that the Veterans Law Judge who conducted that hearing was not available to participate in a decision, and offered him the opportunity to testify at another hearing.  The Veteran responded in December 2015 that he did not want another hearing.

In August and December 2013, the Board remanded the issue of entitlement to a rating in excess of 20 percent for the low back disability to the agency of original jurisdiction (AOJ) for additional development.  In both of these remands, the Board also referred the issue of entitlement to service connection bilateral hip arthritis, claimed as secondary to the low back, to the AOJ for initial adjudication.

In May 2014, the AOJ granted a separate rating of 20 percent for right lower extremity radiculopathy, as associated with the low back disability, effective since April 18, 2008, or the date of the Veteran's increased rating claim.  

In October 2015, the AOJ denied service connection for osteoarthritis of the bilateral hips and for a right leg condition, stating that these conditions were not caused by service.  The AOJ has not, however, adjudicated the question of service connection for such conditions as secondary to the Veteran's low back disability.

Further, although the Veteran did not submit a specific notice of disagreement for the May 2014 determination as to the rating assigned for his right lower extremity (or right leg) radiculopathy, ratings for associated neurological impairment are contemplated by his appeal of a rating for the underlying low back disability, as directed in the applicable diagnostic codes for spinal disabilities.  

The Veteran submitted a formal notice of disagreement (VA Form 21-0958) in November 2015 regarding the denial of service connection for disabilities of his hips and the rating for his back disability.  The Veteran stated that his providers had indicated that his disability was worse and that his service-connected disability radiates to his hips and legs; and that he believed all of these conditions were related to each other.  A statement of the case has not been provided for these issues.  

In November 2014, the Board issued a decision granting a 40 percent rating for the Veteran's low back disability, for the period from July 28, 2009, through March 13, 2014; but finding that the evidence warranted only a 20 percent rating prior to and after those dates, thereby assigning staged ratings.  The Board also determined that a claim for TDIU had been raised by the record because there were assertions of unemployability due, in part, to the Veteran's low back disability for the entire appeal period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU issue, and referred other raised issues of service connection for chronic pain syndrome and for acquired psychiatric disorder.

The Veteran appealed from the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, pursuant to a Joint Motion for Remand by VA and the appellant, the Court partially vacated and remanded the Board's decision for compliance with the directives in the Joint Motion.  In particular, the Joint Motion noted that the November 2014 decision was favorable in awarding a 40 percent rating for the low back disability, effective from July 8, 2009, through March 2, 2014; and stated that the Veteran was not appealing this portion of this decision.  The Joint Motion stated that the Veteran was also not disputing the Board's decision to refer, rather than remand, the questions of entitlement to service connection for secondary disabilities; and that the TDIU issue was not final because it had been remanded to the AOJ.  

The Veteran's representative submitted additional arguments regarding the low back rating in October 2015, including arguments that the Veteran has a heart disability that was secondary to his low back disability, as a result of inactivity and the side-effects of pain medications.  See also September 2014 informal hearing presentation.  These statements indicate an intention to file a claim.  38 C.F.R. § 3.155 (2015).  The AOJ has not taken further action on the issue of entitlement to service connection for a heart disability, or entitlement to service connection for chronic pain syndrome or acquired psychiatric disability, as referred to the AOJ previously.  The AOJ has also not yet adjudicated the issue of entitlement to a TDIU.

As noted above, the questions of entitlement to a higher or separate rating for radiculopathy in the Veteran's lower extremities are inextricably intertwined with the issue on appeal of entitlement to a higher rating for the lumbar spine disability.  

Further, the questions of entitlement to service connection for separate conditions of the right leg, both hips, chronic pain syndrome, acquired psychiatric disorder, and a heart disability are inextricably intertwined with the issue on appeal of entitlement to a TDIU.  The Veteran asserted in 2015 that he has been unemployable since 1997 due to his back, hips, and leg; and there is medical evidence from 2015 and 1998 indicating that he was unemployable due to his back and leg symptoms, and to physical and psychiatric conditions as a result of heart surgery.  The Board does not have appellate jurisdiction over the claimed secondary conditions, other than neurological impairment related to the spine, that have not been adjudicated by the AOJ.  As they are inextricably intertwined with the issues on appeal, however, they will be remanded for development and adjudication.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion stated that, with regard to the period prior to July 8, 2009, the Board did not give an adequate explanation as to whether the May 2008 VA examination was adequate to rate the Veteran's low back disability.  The Joint Motion noted that the examiner recorded the Veteran's report of spinal flare-ups, but did not indicate the nature or degree of any additional resulting functional loss, including any impacts to range of motion, or explain why such an opinion was not feasible, as required by Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).

Concerning the period from March 3, 2014, forward, the Joint Motion stated that the Board did not previously give an adequate explanation as to whether the VA examination on that date represented the Veteran's normal disability picture.  The Joint Motion noted that the Veteran had undergone a heart-transplant surgery in January 2014, and that there were indications that the examination was conducted during a period of unusually low activity level.  Further, VA medical records in March and April 2014 noted that the Veteran had back difficulties while doing rehabilitation exercises, and that he had to stop all cardiac rehabilitation due to pain.  

The electronic claims file also includes letters in May and June 2015 from the Veteran's private provider, Dr. C, indicating that his back condition had worsened, that he had severe bilateral sciatica and moderate neuropathy (or symptoms in the lower extremities), that the low back significantly influenced the Veteran's sleep, and that he was unable to maintain substantially gainful employment as a result.  

Dr. C also submitted VA examination reports in June 2015 with findings and measurements regarding the Veteran's low back and hips; however, he indicated that he did not review the claims file for these examinations.

Previously in an October 2013 letter, Dr. C had stated that the Veteran had bilateral sciatica and neuropathy, and that he was more than 50 percent disabled due to these conditions.  Dr. C also stated that he had bilateral degenerative joint disease (or arthritis) at that time.  Additionally, the Veteran was awarded disability benefits from the Social Security Administration (SSA) effective in 2002; records associated with this claim were received in 2002 and 2003, although the SSA responded in June 2015 that medical records had been destroyed at that time.  The prior SSA records included a statement dated in 1998 from the Veteran's prior employer, which indicated that his primary care provider stated that he was unable to return to work due to physical and psychiatric conditions as a result of heart surgery.  

Updated records from the Veteran's private chiropractor were also received in June 2015.  The last VA treatment records in the claims file are dated in July 2014, other than an April 2015 x-ray report submitted by the Veteran.  Although Virtual VA contains two sets of VA records printed in October 2015, they are only dated through May 2014; thus, there is an indication of pertinent, outstanding VA records.

Additionally, the Veteran's wife and friend since 2001 submitted lay statements in June 2015 regarding his observed limitations due to his back and hips.  

In September 2014 and October 2015, the Veteran's representative submitted several medical articles regarding pain medications and cardiac health.  

Further, the Veteran submitted a timely formal notice of disagreement from the denial of service connection for right leg and bilateral hip conditions in November 2015.  The Board is required to remand these issues for the AOJ to provide statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

As noted above, the questions of entitlement to a higher or separate rating for radiculopathy in the Veteran's lower extremities; as well as entitlement to service connection for separate conditions of the right leg, both hips, chronic pain syndrome, acquired psychiatric disorder, and a heart disability are inextricably intertwined with the issues on appeal for the low back rating and a TDIU.

VA has a duty obtain identified, outstanding medical records; and to provide a contemporaneous medical examination, with findings and opinions sufficient to rate the disability on appeal and all associated symptoms, with consideration of all pertinent lay and medical evidence.  See 38 C.F.R. § 3.159(c) (2015).  Further, VA should notify the Veteran of the requirements to establish service connection on a secondary basis for his claimed conditions.  38 C.F.R. §§ 3.159(b), 3.310 (2015).

With regard to a TDIU, although there is evidence of unemployability, the Veteran currently only has a combined rating of 20 to 50 during the appeal period, based on his low back and associated right lower extremity radiculopathy.  If a separate or higher rating is granted for disabilities associated with the low back disability, he could meet the schedular criteria for a TDIU, with a combined rating of at least 60 percent, and a common etiology for all of these disabilities.  If a higher or separate rating is not granted sufficient for the Veteran to meet this schedular percentage threshold, a TDIU may still be granted after referral for consideration of such benefit on an extraschedular basis.  See 38 C.F.R. § 4.16(a), (b) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination(s) to determine the current severity of his low back disability and any associated neurological impairment, any claimed secondary conditions, and the effects on his employability.  The examiner should review the entire claims file, conduct all necessary tests and studies, and respond to the following:

NOTE: The examiner(s) must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

(a)  For the low back disability: 

(1)  Forward the claims file to the May 2008 VA examiner, if available, or to another appropriate examiner for the low back for an addendum opinion: The examiner should provide an estimate in degrees of any additional limitation of motion of the Veteran's low back prior to July 28, 2009; due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use, if possible.  The Veteran is competent to report additional limitation of motion, and his reports in this regard should be considered.

(2)  Additionally, upon current examination and review of the available evidence, the examiner should provide an estimate in degrees of any additional limitation of motion of the Veteran's low back since March 3, 2014, to include currently; due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use, if possible.  The Veteran's reports of additional limitation of motion during flare-ups should be considered, because his reports are competent evidence.

(3)  The examiner should record and measure all symptoms of the low back disability, to include effects on employability.  

(4)  The examiner should record and measure all symptoms of the service-connected right lower extremity radiculopathy; and estimate the overall severity of impairment of the nerve.

(5)  Also, state whether the Veteran has radiculopathy or neuropathy of the left lower extremity associated with his low back disability; and identify the affected nerve and estimate the overall severity of impairment.

(6)  The examiner should state whether the Veteran has any other objective neurological impairment associated with the low back disability, to include of the bowel or bladder.

(b)  For claimed secondary conditions: 

(1)  Does the Veteran have a diagnosable right leg disorder, as separate from radiculopathy?  Or, are the Veteran's symptoms in the right leg attributable to neurological impairment related to the low back disability?

If there is a separate right leg condition, was it at least as likely as not (probability of 50 percent or more) proximately caused OR aggravated (permanently worsened beyond its natural progression) by the low back disability?  

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of such disability prior to aggravation?

(2)  Was the Veteran's arthritis in the right or left hip, or any other diagnosed hip condition, at least as likely as not proximately caused OR aggravated (permanently worsened beyond its natural progression) by the low back disability?  

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the pes planus disability prior to aggravation?

(3)  Was chronic pain syndrome at least as likely as not proximately caused OR aggravated (permanently worsened beyond its natural progression) by the low back disability, or by other service-connected disability?  

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of such disability prior to aggravation?

(4)  Identify any acquired psychiatric disability for the Veteran, to include any resulting sleep impairment.  Was any psychiatric diagnosis or sleep disorder at least as likely as not proximately caused OR aggravated (permanently worsened beyond its natural progression) by his low back disability, or by other service-connected disability?  

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of such disability prior to aggravation?

(5)  Was the Veteran's heart disability at least as likely as not proximately caused OR aggravated (permanently worsened beyond its natural progression) by his low back disability, or by other service-connected disability?  The examiner should consider the arguments and medical articles, along with other evidence regarding inactivity due to low back and associated pain and the side-effects of pain medications to treat such symptoms.  

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of such disability prior to aggravation?

(6)  Did any diagnosed right leg condition (other than radiculopathy), bilateral hip condition (to include arthritis), chronic pain syndrome, acquired psychiatric disorder, or heart disability at least as likely as not have its onset during the Veteran's active service, or was it otherwise incurred or aggravated as a result of service?

(c)  For a TDIU: 

The examiner(s) should describe the effects on the Veteran's employability of each claimed condition, and indicate the date on which each condition had such effects on employment.  

The examiner(s) should consider the types of work for which the Veteran is qualified based on his prior experience, training, and education. 

The examiner(s) should consider the other opinions of record regarding the effects of the Veteran's low back and other disabilities, to include the 1998 statement from his prior employer, the 2013 and 2015 statements from Dr. C, and other medical evidence; as well as the Veteran's reports in this regard.

4.  Provide a statement of the case on the issues of service connection for a right leg condition (as separate from radiculopathy associated with the low back disability) and bilateral hip conditions (to include arthritis).  The AOJ should address theories of direct and secondary service connection.  These issues should not be certified to the Board unless a timely substantive appeal is received.

5.  Adjudicate the issues of entitlement to service connection for chronic pain syndrome, acquired psychiatric disorder, and a heart disability, all claimed as secondary to the low back disability, to include as due to inactivity or pain medications to treat the low back.  These issues will not be on appeal unless the Veteran submits a timely notice of disagreement after such adjudication. 

6.  If a higher or separate rating is not granted sufficient for the Veteran to meet the schedular percentage threshold for a TDIU for any period on appeal, or since April 2008, refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b).  

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

